EXHIBIT 99.1 Date:August29,2014 100 University Avenue, 9th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: STUDENT TRANSPORTATION INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : September 26, 2014 Record Date for Voting (if applicable) : September 26, 2014 Beneficial Ownership Determination Date : September 26, 2014 Meeting Date : November 6, 2014 Meeting Location (if available) : Toronto, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 86388A108 CA86388A1084 Sincerely, Computershare Agent for STUDENT TRANSPORTATION INC.
